987 So.2d 157 (2008)
Eugene TERRELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3591.
District Court of Appeal of Florida, Fifth District.
July 15, 2008.
James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Eugene Terrell, Chipley, pro se.
Bill McCollum, Attorney General, Tallahassee, and Allison L. Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Walker v. State, 966 So.2d 1004 (Fla. 5th DCA 2007); Wilson v. State, 781 So.2d 1185 (Fla. 5th DCA 2001).
SAWAYA, MONACO and LAWSON, JJ., concur.